Citation Nr: 0731090	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  99-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A).  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a seizure disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952, and from January 1955 to September 1957.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2002 when service connection for a 
seizure disability secondary to service-connected 
schizophrenia was denied.  Claims for service connection for 
a skin disability and for special monthly compensation based 
on the need for regular aid and attendance or on account of 
being housebound were developed further and later remanded in 
November 2003.

During the pendency of the November 2003 remand, by a July 
2005 decision the RO granted entitlement to special monthly 
compensation based on housebound criteria.  Because an award 
of special monthly compensation based on the need for regular 
A&A is a larger entitlement than an award based on being 
housebound, the July 2005 award did not constitute a total 
grant of the benefit sought.  Accordingly, the issue of 
entitlement to special monthly compensation based on the need 
for regular A&A is still in appellate status and before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.)  

This claim was remanded again in April 2006 for additional 
development related to the A&A issue; to search for a missing 
volume of the veteran's case file (which has been found); to 
determine whether the veteran still wanted a hearing, and, if 
so, on which issue a hearing request was based; to remand a 
petition to reopen a previously denied claim for service 
connection for a seizure disorder for post-NOD development; 
to ensure that VA's duty to notify, as clarified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
complied with; to ensure that the veteran's newly designated 
authorized representative had been provided documents 
relevant to the instant claims; and to issue a supplemental 
statement of the case (SSOC) with respect to the special 
monthly compensation based on the need for regular A&A.

Normally, absent a waiver from the veteran, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that evidence received by the Board 
in July 2007 was duplicative of evidence received from the 
veteran many times before, all of which were received well 
before the RO's most recent consideration of these claims in 
the July 2007 SSOC related to the skin disability and SMC 
claims, and the July 2007 Statement of the Case (SOC) related 
to the seizure claim.  Because this evidence was, in fact, 
considered by the RO in making its most recent 
determinations, a remand is not necessary.  

With respect to the seizure disorder claim, the Board notes 
that it has been variously characterized by the RO as being a 
claim of service connection secondary to service-connected 
schizophrenia or as a claim under 38 U.S.C.A. § 1151 based on 
the theory that medication for schizophrenia provided by VA 
had caused the veteran's seizures.  When the Board addressed 
this issue in April 2002, it noted that the veteran's 
allegation was that treatment for a service-connected 
disability had caused the seizures.  Consequently, the issue 
that the Board addressed was the secondary service connection 
claim under 38 C.F.R. § 3.310.  The claim was denied.  

The veteran has renewed his claim and the issue characterized 
by the RO is a § 1151 one.  Although the veteran's 
contentions appear to remain the same as before, the 
statement of the case provided in July 2007 was limited to 
the § 1151 issue.  Consequently, the Board will now consider 
the § 1151 issue--an issue that was not addressed in the 
Board's 2002 decision.

In February 2006, the Board advanced the veteran's case on 
the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's current skin disability, identified as 
xerosis, is not related to his military service.

2.  The veteran's only service-connected disabilities are 
paranoid schizophrenia, blepharitis, and bilateral cataracts, 
and they do not affect his vision to the requisite degree; 
they have not resulted in his being a patient in a nursing 
home, and have not caused him to be bedridden or so helpless 
as to require the regular aid and attendance of another 
person to perform personal care functions of everyday living 
or to protect him from the hazards and dangers incident to 
his daily environment.  

3.  The veteran does not have a seizure disability. 


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  The criteria for an award of SMC based on the need for 
regular A&A are not met.  38 U.S.C.A. § 1114(l) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.351(b); 3.351(c); 3.352(a) 
(2007).  

3.  The criteria for an award of compensation benefits under 
38 U.S.C.A. § 1151 for a seizure disorder due to VA medical 
treatment in 1996 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, April 2004, and July and September 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a SOC for each claim and three SSOCs 
reporting the results of its reviews of issues on appeal and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  

As noted in the introduction, on remand the RO was asked to 
contact the veteran to determine whether he still wanted a 
hearing, and, if so, on which issue a hearing request was 
based.  In VA correspondence dated in July 2006, the veteran 
was asked if he wished a Board hearing on either of the two 
issues then on appeal (skin disability and A&A).  Neither the 
veteran nor his authorized representative responded to this 
question.  In fact, in an August 2006 correspondence from the 
veteran's representative, which was in direct response to the 
July 2006 correspondence containing the hearing question, the 
issue of a hearing was not addressed.  Finally, regards 
hearings, the Board notes that the veteran timely perfected 
his appeal of the seizure claim via a faxed VA Form 9, Appeal 
to Board of Veterans' Appeals, received by VA in July 2007.  
The veteran did not check any of the boxes used to indicate a 
desire to have a hearing.  Because he did not affirmatively 
request a hearing regarding the seizure claim, and because he 
also has not responded to the specific question posed to him 
in July 2006 regarding whether or not he wanted a hearing, 
the Board is led to conclude that the veteran does not desire 
a hearing before the Board.  Lastly, in written 
correspondence dated in July 2007, the veteran stated that he 
had no other information or evidence to submit.  VA has no 
duty to inform or assist that was unmet.

II.  Issues

A.  Service connection for skin claim

The veteran's SMRs show that he was treated at various times 
while in service for a boil on the right inner thigh, an 
abscess of the left axilla, dacryoadenitis, and several sores 
on the penis.  His October 1952 discharge examination showed 
no skin abnormalities.  There is no record of a separation 
examination related to his second period of service, and the 
report of a December 1957 VA dermatological examination 
indicated as much immediately after that separation.  That 
examination report found only mild blepharitis in the 
bilateral eyelid margins, for which the veteran has been 
service connected since 1959.  

The record shows that the veteran has had treatment over the 
years related to a variety of dermatological complaints.  In 
the course of the instant claim, the veteran was afforded a 
VA skin diseases examination, given in June 2004.  The 
examiner determined that the veteran's current problem seemed 
to be only xerosis (dryness of the skin) on the lower legs, 
with no scaling and without any active skin process.  In a 
July 2005 addendum, the same examiner noted that, after 
review of the veteran's file, she found that the veteran had 
been seen in service for several skin conditions:  several 
sores on the penis, a boil on the right inner thigh, 
dacryoadenitis, and an abscess of the left axilla.  The 
examiner opined that, based on her examination of the veteran 
and review of his records, it is not at least as likely as 
not that the veteran's current skin condition, xerosis, is 
related to the skin conditions for which the veteran was 
treated in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any 


injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of a current (though not 
active) skin disability, xerosis, and there is evidence of 
several skin-related complaints in service.  However, there 
is no medical evidence of a nexus between the current 
disability and the in-service skin-related complaints.  As 
noted, in the July 2005 addendum to her 2004 examination, the 
VA examiner specifically opined that the in-service 
complaints and the current xerosis are not as likely as not 
related.  Absent the required medical nexus, service 
connection is not warranted.

The Board acknowledges the veteran's contention that he has a 
current chronic skin disability related to his in-service 
skin complaints.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his xerosis have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current skin disease, xerosis, is not traceable to 
disease or injury incurred in or aggravated during active 
military service. 

B.  SMC based on the need for regular A&A 

The veteran was afforded a VA examination in July 2005 in 
connection with this claim.  The physician conducting the 
examination reported that the veteran presented himself very 
well-dressed and well-groomed, and with a firm grip.  The 
veteran reported that he showered himself and had no problem 
with toileting.  The examiner found no limitation to range of 
motion in any of the four extremities.  Strength was reported 
as 5/5, and the veteran was said to walk normally, though the 
veteran reported that he occasionally uses a cane.  

The veteran reported that he was an early riser who spends 
much of his time reading; he also plays the tenor saxophone.  
He reported that he typically goes to bed between 9:30 and 
10:00 p.m., and then gets up at 2:00 am, whereupon he cooks 
and eats a meal, and then returns to bed.  He indicated that 
someone from VA brings him his medications.  He reported that 
he leaves his home weekly on Sundays, apparently for 
religious services.  

In additional remarks, the examiner noted that the veteran, 
because of his mental disability, was asserting a need for 
someone to check on him regarding his medications, and to 
clean his house for him.  The examiner also noted that the 
veteran, who has paranoid schizophrenia, becomes totally 
disabled if he does not take his medication daily.   

Increased compensation is payable to a veteran who is 
permanently bedridden or so helpless that his service-
connected disability requires regular aid and attendance.  
38 U.S.C.A. § 1114(l).  The veteran will be considered to be 
in such need if he (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  



Under 38 C.F.R. § 3.352(a), determinations as to the need for 
A&A must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  inability of 
the claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his daily environment.  
38 C.F.R. § 3.352(a).  

The veteran being "bedridden" may be a basis for the 
determination.  "Bedridden" is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular A&A, not that 
there be a constant need.  Id. 

Here, the pertinent evidence of record shows that the veteran 
does not meet the requirements for award of SMC based on a 
need for A&A.  The veteran is currently service-connected for 
paranoid schizophrenia, rated as 100 percent disabling, and 
for blepharitis and postoperative bilateral cataracts, both 
of which are rated as noncompensably (zero percent) 
disabling.  His service-connected disabilities do not render 
him blind or nearly so.  The report of an October 2003 eye 
examination reported that the veteran's corrected visual 
acuity was 20/25 in the right eye, and 20/40 in the left eye, 
with full visual fields in both eyes.  He is not a patient in 
a nursing home, and there has not been established a factual 
need for A&A under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  He is not bedridden.  



As noted by the veteran's July 2005 VA examiner, the veteran 
was very well dressed and well groomed, and had a firm grip.  
The veteran reported that he showered himself and had no 
problem with toileting.  The examiner found no limitation to 
range of motion in any of the four extremities.  Strength was 
reported as 5/5, and the veteran was said to walk normally, 
albeit with occasional use of a cane.  The veteran also 
indicated to the examiner that he is able to prepare and eat 
his own meals without assistance.  Moreover, as the examiner 
noted, the veteran stated that his needs included someone to 
check on him regarding his medications, and to clean his 
house for him, neither of which rises to the level of 
requiring regular aid and attendance as defined by the 
regulations.  While the examiner noted that the veteran 
becomes totally disabled if he does not take his medication 
daily, there is no evidence of record that the veteran does 
not take his medication, and thereby raising an actual 
requirement for assistance from another person.

In sum, there has been no suggestion that the veteran's 
service-connected disabilities, paranoid schizophrenia, 
blepharitis, and cataracts, have affected him such that he 
requires any kind of A&A from another person to assist him in 
daily self-care tasks.  Indeed, the veteran himself expressed 
to his July 2005 examiner a need for someone to check on him 
regarding his medications, and to clean his house for him, 
not a need for regular aid and attendance as defined by 
regulation.  Moreover, the Board notes that the veteran is 
already receiving SMC based on his being substantially 
confined to his home as a direct result of his service-
connected disabilities.  See 38 C.F.R. § 3.351(i)2).  
Accordingly, the Board finds that criteria for SMC based on 
the need for regular A&A of another person have not been met, 
and the claim must therefore be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



C.  Seizure disorder

The veteran claims that he has a seizure disability because 
of a single seizure caused by medication he received in the 
course of VA hospital treatment for his service-connected 
paranoid schizophrenia in 1996.  By pursuing the instant 
claim under 38 U.S.C.A. § 1151, he implies that the 
medication-caused seizure was medical error that caused a 
chronic seizure disability.  

Section 1151 provides in pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151.  

A review of the claims file reveals that, by a January 1958 
rating decision, the RO initially service connected the 
veteran for schizophrenia and assigned a 10 percent 
disability rating therefor, effective from September 4, 1957.  
An April 1959 rating decision increased the veteran's 
disability rating to 100 percent, effective January 30, 1959.

The medical evidence on file, which includes both private and 
VA medical records, reveals that the veteran did, in fact, 
suffer an acute seizure episode in October 1996, which 
appears to have resulted from an elevated level of loxapine, 
a drug prescribed to the veteran by VA to treat his service-
connected schizophrenia.  The veteran's loxapine prescription 
was discontinued immediately after the seizure.  The record 
reveals that the veteran has not experienced any further 
seizures, nor has he claimed that any additional seizures 
occurred after the October 1996 incident.  In short, there is 
no evidence of a current seizure disability.  

The most fundamental predicate to establishing compensation 
for any disability under § 1151 is medical evidence of 
additional disability.  Here, the veteran's single instance 
of a seizure in October 1996 does not rise to the level of a 
current chronic disability for which benefits under § 1151 
may be awarded.  With no evidence of a current disability the 
analysis ends.  (There is no suggestion that the single 
seizure caused any chronic disability.)  In other words, 
absent a showing of current disability, the claim must be 
denied.  

As noted in the introduction to this decision, an April 2002 
decision by the Board denied the veteran's claim of service 
connection for a seizure disorder secondary to his service-
connected paranoid schizophrenia.  Notwithstanding the 
veteran's attempt to cloak the current seizure claim as a 
§ 1151 claim, the facts of record lead to the inescapable 
conclusion that, because the claim is based on a one-time 
seizure caused by medication used to treat a service-
connected disability, the claim amounts to a claim of service 
connection for a disability secondary to an already service-
connected disability.  This, as noted, has previously been 
denied by the Board.  


ORDER

Entitlement to service connection for a skin disability is 
denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


